Costa Mesa, California 92626-1977

COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
535 Anton Boulevard, Tenth Floor

as

Oo CO s HN WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

RANDALL P. MROCZYNSKI (SBN. 156784)
rmroczynski@cookseylaw.com

COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
A Professional Corporation

535 Anton Boulevard, Tenth Floor

Costa Mesa, California 92626-1977

Telephone: (714) 431-1100

Facsimile: (714) 431-1119

Attorneys for Secured Creditor
FREEDOMROAD FINANCIAL

UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION
In re Case No.: 9:19-bk-10449-DS
FARSHAD FASIHI HARANDI, Chapter 11

NOTICE OF MOTION AND MOTION
Debtor. TO APPROVE STIPULATION
BETWEEN DEBTOR FARSHAD
FASIHI HARANDI AND CREDITOR
FREEDOMROAD FINANCIAL FOR
MAINTENANCE OF ADEQUATE
PROTECTION PAYMENTS AND
RESOLUTION OF CLAIM
TREATMENT ISSUES; DECLARATION
OF RANDALL P. MROCZYNSKI IN
SUPPORT THEREOF

[F.R.BP. Rule 4001(d)(1)]

[No Hearing Requested]

 

 

TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES
BANKRUPTCY COURT JUDGE, AND ALL PARTIES IN INTEREST:

PLEASE TAKE NOTICE that Movant, FREEDOMROAD FINANCIAL (“FRF”), will
and hereby does move this Court for an Order approving that certain Stipulation for Maintenance of
Adequate Protection Payments and Resolution of Claim Treatment Issues (the "Stipulation") entered

into between FRF and Debtor-in-Possession FARSHAD FASIHI HARANDI (“Debtor”). A true and

1

 

 

 

8000.1428 35140201

 
Costa Mesa, California 92626-1977

COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
535 Anton Boulevard, Tenth Floor

me Ww bd

~~ A MN

of

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

correct copy of the Stipulation is attached to the Declaration of Randall P. Mroczynski in support
hereof as Exhibit “A”. The original Stipulation and Order thereon will be filed upon expiration of
the notice period provided by Local Bankruptcy Rule 9013-1(0) unless opposition to the instant
motion is timely filed.

This Motion is made pursuant to Federal Rule of Bankruptcy Procedure 4001(d) and Local
Bankruptcy Rule 9013-1(0)(1), which provides that this motion may be granted without a hearing.

PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(0) requires that
any party objecting to this motion must file a response to this motion, with service upon Movant and
the United States Trustee and request a hearing within fourteen (14) days after the date of service of
this notice plus three (3) additional days if you were served by mail, electronically or pursuant to
F.R.Civ.P. 5(b)(2)(D), (E) or (F). If you fail to comply with this deadline, the Court may treat such
failure as a waiver of your right to oppose the motion and may grant the motion without further
hearing and notice.

MOTION

This Motion is made upon the following grounds:

Pre-petition, Debtor entered into a Retail Installment Sale Contract (the “Contract”) with
FRF for the purchase of a 2018 KTM Super Duke R Motorcycle, VIN- VBKV39407JM986681 (the
“Motorcycle”).

FRF properly perfected its security interest in the Motorcycle pre-petition.

By way of the Stipulation, FRF and Debtor wish to provide for payment of pre-confirmation
adequate protection payments to FRF with respect to the Motorcycle and to resolve all issues
pertaining to the treatment of FRF's claims in any proposed plan of reorganization filed or to be filed
by Debtor herein.

The primary terms of the Stipulation provide as follows: Debtor.consents to the allowance of
FRF’s secured claim in the amount of $16,860.55. Debtor shall make monthly pre-confirmation

adequate protection payments and post-confirmation plan payments to FRF with respect to FRF's

 

 

 

8000.1428 3514020.1

 
Costa Mesa, Califomia 92626-1977

COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
535 Anton Boulevard, Tenth Floor

oOo Co NN DB Wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

secured claim in the amount of $339.37 each commencing January 14, 2020 and continuing on the
14" day of each month thereafter.

Debtor shall cure the post-petition amount in default with respect to FRF’s indebtedness
computed as of December 15, 2019, in the amount of $3,054.33 in twelve (12) monthly installments
of $254.53 each to be paid commencing January 14, 2020 and continuing to and through December
14, 2020.

So long as Debtor makes all payments required to be paid pursuant to the Stipulation on a
timely basis, then once the principal balance of the obligation under the Contract has been reduced to
$1,500.00, FRF shall forgive the remaining balance.

Each specific term of the Stipulation is as set forth in the Exhibit “A” to the Declaration of
Randall P. Mroczynski.

WHEREFORE Movant respectfully requests the Court to approve the Stipulation, a true and

correct copy of which is attached to the Declaration of Rand ~Mroczynski as Exhibit “A”.

 

DATED: January Z7 , 2020 COOKSEY, TOOLEN, GAGE, DUFFY & WOOG

   

 

y:
RANDALL P. MROCZYNSKI
Atjérney for Mowant
EREEDOMROAD FINANCIAL

 

 

 

8000.1428 3514020.1

 
Costa Mesa, California 92626-1977

COOKSEY, TOOLEN, GAGE, DUFFY & WooG
535 Anton Boulevard, Tenth Floor

A Se WH bo

oOo CO NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DECLARATION OF RANDALL P. MROCZYNSKI

I, RANDALL P. MROCZYNSKI, hereby declare and state as follows:

1, I am an attorney at law duly licensed to practice before this Court and am a partner
with the law firm of Cooksey Toolen Gage Duffy & Woog, attomeys of record for Movant
FREEDOMROAD FINANCIAL (“FRP”).

2. I make the following Declaration based upon my own personal knowledge, and if

called upon to do so, I could and would competently testify to the facts stated herein.

3. Attached hereto as Exhibit “A” is a true and correct copy of the Stipulation subject of
this Motion.

I declare under penalty of perjury under the laws of the United States and the State of

716

California that the foregoing is true and correct and was executed thi of January, 2020 at

Costa Mesa, California.

 

RA “2 P. MROCZYNSKI

 

 

 

8000.1428 35140201

 
EXHIBIT “A” ~
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
535 Anton Boulevard, Tenth Floor

Costa Mesa, California 92626-1977

Oo CO “FI NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

RANDALL P. MROCZYNSKI (SBN. 156784)
rmroczynski@cookseylaw.com

COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
A Professional Corporation

§35 Anton Boulevard, Tenth Floor

Costa Mesa, California 92626-1977

Telephone: (714) 431-1100

Facsimile: (714) 431-1119

Attorneys for Secured Creditor
FREEDOMROAD FINANCIAL
UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION
In re CASE NO. 9:19-bk-10449-DS
FARSHAD FASIHI HARANDI, CHAPTER 11
Debtor-in-Possession. STIPULATION FOR MAINTENANCE OF

ADEQUATE PROTECTION PAYMENTS
AND RESOLUTION OF CLAIM
TREATMENT ISSUES

{No Hearing Required]

 

 

IT IS HEREBY STIPULATED AND AGREED by and between Secured Creditor,
FREEDOMROAD FINANCIAL (“FRF”) and Debtor, FARSHAD FASIHI HARANDI (“Debtor”),
by and through their respective counsel who have the authority to so stipulate, based on the

following recitals of fact:

RECITALS
1. Pre-petition, Debtor entered into a Retail Installment Sale Contract (the “Contract’)
with FRF for the purchase of a 2018 KTM Super Duke R Motorcycle, VIN VBKV39407JM986681
(the “Motorcycle”).
2. FRF properly perfected its security interest in the Motorcycle pre-petition.
3. By way of this Stipulation, FRF and Debtor wish to provide for payment of pre-

confirmation adequate protection payments to FRF with respect to the Motorcycle and to resolve all

8000.1428 3501997.)

 
Costa Mesa, California 92626-1977

COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
§35 Anton Boulevard, Tenth Fioor

oO Oo NY WB OH FF WY NO

NM NO HNO VN NHN BD KR RRO mmm tet
oOo NY DH WA Se W) NO KM COD ODO FDO NY DB A HBP WOW WN KF DS

 

 

issues pertaining to the treatment of FRF's claims in any proposed plan of reorganization filed or to
be filed by Debtor herein.
THE STIPULATION

NOW, WHEREFORE, it is hereby stipulated and agreed as follows, based on the foregoing
Recitals which are incorporated into this Stipulation by reference:

1. The fair market value of the Motorcycle shall be fixed at $16,860.55.

2. Debtor consents to the allowance of FRF's all secured claim in the amount of
$16,860.55. Interest on FRF’s secured claim shall be paid at the Contract rate of 7.99%. Debtor
shall make monthly pre-confirmation adequate protection payments and post-confirmation plan
payments to FRF with respect to FRF's secured claim in the amount of $339.37 commencing
January 14, 2020 and continuing on the 14" day of each month thereafter.

3. Debtor shall cure the post-petition amount in default, computed as of December 15,
2019, in the amount of $3,054.33 in twelve (12) monthly installments of $254.53 to be paid
commencing January 14, 2020 and continuing to and through December 14, 2020.

4. So long as Debtor makes all payments required to be paid or all defaults cured
pursuant to this Stipulation on a timely basis, then once the principal balance of the obligation under
the Contract has been reduced to $1,500.00, FRF shall forgive said remaining balance.

5. Payments shall be made to FRF at: FreedomRoad Financial c/o Wayfinder BK, LLC,
BIN #51571, P.O. Box 51571, Los Angeles, CA 90051-5871.

6. Any plan of reorganization proposed by the Debtor shall provide for treatment of
FRF's claims consistent with the terms of this Stipulation. FRF’s secured claim shall be designated
as an impaired claim in any such plan. A copy of this Stipulation and the order approving this
Stipulation shall be attached as an exhibit to Debtor’s Plan of Reorganization and the Order
Confirming Debtor’s Plan of Reorganization shall reference this Stipulation and state that in the
event of any inconsistency between the Debtor’s confirmed Plan of Reorganization and this
Stipulation, it is the intention of the Debtor and FRF that the terms of this Stipulation shall supersede

such inconsistent Plan terms and control the treatment of FRF’s claims. FRF shall support any plan

8000.1428 3501997.1

 
COOKSEY, TOOLEN, GAGE, DUFFY & WooG
535 Anton Boulevard, Tenth Floor

Costa Mesa, Califomia 92626-1977

Sa HN WN Bf

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of reorganization proposed by the Debtor that provides for the treatment of FRF’s claim in a manner
consistent with this Stipulation.

7. Debtor shall, at all times, maintain a policy of insurance covering the Motorcycle
against physical damage, fire damage and theft.

8. If Debtor fails to timely tender the payments required under this Stipulation, or if
Debtor fails to maintain insurance as required by this Stipulation, FRF, after providing Debtor and
Debtor's counsel with written notice of said default and fourteen (14) days opportunity to cure the
same, may file a Declaration with this Court noting said default and lodge a proposed Order
terminating the automatic stay which Order may be entered without further notice or hearing and
which will provide that FRF may retake possession of and liquidate the Motorcycle pursuant to
applicable non-bankruptcy law. Debtor shall be entitled to a maximum of three (3) notices of default
and opportunities to cure pursuant to this Paragraph. Should Debtor default three times on the
obligations imposed by this Stipulation, and be provided three notices of default on those defaults,
FRF shall have no obligation to provide any further notice of default or opportunity to cure, and FRF
may file a declaration noting said default and a proposed order terminating the stay which the Court
may enter without further notice or hearing.

9. In the event FRF obtains relief from the automatic stay pursuant to the default
provisions of this Stipulation, the stay provided by Bankruptcy Rule 4001(a)(3) will not apply.

10. Notwithstanding Paragraph 8 hereof or any contrary term in Debtor’s Plan of
Reorganization, with respect to any post-confirmation default under this Stipulation occurring after
the automatic stay is no longer in effect by operation of 11 U.S.C. § 362(c), FRF need only provide
Debtor and Debtor’s counsel with written notice of said post-confirmation default and ten (10) days
opportunity to cure the default after which, if the default is not timely cured, FRF may then and there
take any and all steps to retake possession of and sell the Motorcycle in accordance with applicable
non-bankruptcy law.

11. The terms of this Stipulation shall be operative only while the above-captioned matter

is pending as an active Chapter 11 case before this Court. In the event that the case is dismissed or

8000.1428 3501997.1

 
Costa Mesa, California 92626-1977

COOKSEY, TOOLEN, GAGE, DUFFY & WooG
$35 Antan Boulevard, Tenth Floor

bo

“SNe

 

 

Hf
converted to a case under another Chapter of the Bankruptcy Code. the terms of this Stipulation shall

be null and void and shall no longer be binding upon the parties.

IT IS SO STIPULATED:

 
 

 

DATED: December 30 , 2019 COOKSEY. TOOLEN, GAGE, DUFFY & WOOG

 

/ sores Arocezynski
J somes for Creditor
FREEDOMROAD FINANCIAL

DATED: December Zz 2019 LAW OPRICES OF DAYJD A. TILEM

 

 

David A. Tilem
Attorneys for Debtor
FARSHAD FASIHI HARANDI

8000.1428 3501997.1

 
PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
535 ANTON BLVD., 1074 FLOOR; COSTA MESA, CA 92626

A true and correct copy of the foregoing document entitled (specify): _ NOTICE OF MOTION AND MOTION TO
APPROVE STIPULATION BETWEEN DEBTOR FARSHAD FASIHI HARANDI_AND_CRDITOR FREEDOMROAD
FINANCIAL FOR MAINTENANCE OF ADEQUATE PROTECTION PAYMENTS AND RESOUTION OF CLAIM
TREATMENT ISSUES; DECLARATION OF RANDALL P. MROCZYSKI IN SUPPOT THEREOF will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)

( _ | checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

David A. Tilem, Attorney for Debtor: davidtilem@tilemlaw.com
U.S. Trustee (ND): ustpregion16.nd.ecf@usdoj.gov
Brian D. Fittipaldi, Attorney for U.S. Trustee: brian. fittipaldi@usdoj.gov

Service information continued on attached page

2. SERVED BY,UNITED STATES MAIL:

On (date) \| 2ilab , | served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 

Debtor: Attorney for Debtor: U.S. Bankruptcy Judge:

Farshad Fasihi Harandi David A. Tilem Honorable Deborah J. Saltzman

26060 Pacific Coast Hwy. Law Offices of David A. Tilem U.S. Bankruptcy Court

Malibu, CA 90265 206 N. Jackson Street, Ste. 201 255 E. Temple Street, Suite 1634
Glendale, CA 91206 Los Angeles, CA 90012

Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , | served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

L] Service information continued on attached page

| declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 

)
Cf
. A
| /; hy DALIN SUON
Date / Printed Name Si

 

 

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012 F 9013-3.1.PROOF.SERVICE

6701.1039 3445230.1
ADDITIONAL SERVICE INFORMATION
In re Farshad Fasihi Harandi
Bankruptcy Case No.: 9:19-bk-10449-DS

1. TOBE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
e Elizabeth Ann Harandi, elizabethharandi@aol.com

Brandon Winston, brandonjwinston@gmail.com

Nancy L. Lee, bknotice@mecarthyholthus.com

Amid Bahadori, atb@bahadorilaw.com

Merdauf Jafarnia, bknotice@mccarthyholthus.com

2. SERVED BY UNITED STATES MAIL:

List of Creditors Holding 20 Largest Unsecured Claims

Pouneh Harandy Internal Revenue Service Credit One Bank, NA

429 18 Street P.O. Box 7346 6801 South Cimarron Road
Santa Monica, CA 90402 Philadelphia, PA 19101-7346 Las Vegas, NV 89119
Franchise Tax Board Capital One Bank Gerald Powell

P.O. Box 2952 4851 Cox Road Hacienda Pinilla
Sacramento, CA 95812 Glen Allen, VA 23060 Provincia de Guanacaste

Playa Avellana, Costa Rica
Freedom Road Financial
Evergreen Bank Group
1515 West 22™ Street, Ste. 100W
Oak Brook, IL 60523

e Debtor only listed the above creditors on the list of Creditors Holding 20 Largest Unsecured Claims.

 

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012 F 9013-3.1.PROOF.SERVICE

6701.1039 34452301
